UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ Annual report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended July 31, 2012 or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number 001-10382 SYNERGETICS USA, INC. (Exact name of registrant as specified in its charter) Delaware 20-5715943 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3845 Corporate Centre Drive O’Fallon, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (636) 939-5100 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common stock The Nasdaq Capital Market Securities registered pursuant to Section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filerþ Non-Accelerated Filer o Smaller Reporting Company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No R The aggregate market value of voting stock held by non-affiliates of the registrant, computed by reference to the closing sales price as reported by The Nasdaq Stock Market as of January 31, 2012, the last business day of the registrant’s most recently completed second fiscal quarter, was $131,768,122. At October 1, 2012, there were 25,751,962 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement for its 2012 Annual Meeting of Stockholders, expected to be held on December 13, 2012, are incorporated by reference into Part III of this Form 10-K where indicated. SYNERGETICS USA, INC. FORM 10-K FOR THE FISCAL YEAR ENDED JULY 31, 2012 TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 17 Item 1B. Unresolved Staff Comments 26 Item 2. Properties 26 Item 3. Legal Proceedings 26 Item 4. Mine Safety Disclosures 26 PART II 26 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 26 Item 6. Selected Consolidated Financial Data 28 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 40 Item 8. Financial Statements and Supplementary Data 41 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 41 Item 9A. Controls and Procedures 41 Item 9B. Other Information 41 PART III 42 Item 10. Directors, Executive Officers and Corporate Governance 42 Item 11. Executive Compensation 42 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 42 Item 13. Certain Relationships and Related Transactions, and Director Independence 43 Item 14. Principal Accountant Fees and Services 43 PART IV 43 Item 15. Exhibits and Financial Statement Schedules 43 Signatures 70 Index to Exhibits 71 Exhibit 10.20 Exhibit 21 Exhibit 23.1 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 2 Table of Contents SYNERGETICS USA, INC. PART I Item 1. Business Overview Synergetics USA, Inc. (“Synergetics USA” or “the Company”) is a leading supplier of precision surgical devices. The Company’s primary focus is on the disciplines of ophthalmology and neurosurgery. Our distribution channels include a combination of direct and independent distributor sales organizations, both domestically and internationally, and important strategic alliances with market leaders. The Company’s product lines focus upon precision engineered, disposable and reusable devices, surgical equipment, procedural kits and the delivery of various energy modalities for the performance of surgery, including: (i) laser energy, (ii) ultrasonic energy, (iii) radio frequency energy for electrosurgery and lesion generation and (iv) visible light energy for illumination, and where applicable, simultaneous infusion (irrigation) of fluids into the operative field. Enterprise-wide sales information is included in Note 14 to the audited condensed consolidated financial statements. The Company is a Delaware corporation incorporated on June 2, 2005, as a result of the reverse merger of Synergetics, Inc. (“Synergetics”) and Valley Forge Scientific Corp. (“Valley Forge”). Synergetics was founded in 1991. Valley Forge was incorporated in 1980 and became a publicly-held company in November 1989. Prior to the reverse merger of Synergetics and Valley Forge, Valley Forge’s common stock was listed on The NASDAQ Small Cap Market (now known as The NASDAQ Capital Market) and the Boston Stock Exchange under the ticker symbol “VLFG.” On September 21, 2005, Synergetics Acquisition Corporation, a wholly owned Missouri subsidiary of Valley Forge, merged with and into Synergetics, and Synergetics thereby became a wholly owned subsidiary of Valley Forge. On September 22, 2005, Valley Forge reincorporated from a Pennsylvania corporation to a Delaware corporation and changed its name to Synergetics USA, Inc. Upon consummation of the merger, the Company’s securities began trading on The NASDAQ Capital Market under the ticker symbol “SURG,” and its shares were voluntarily delisted from the Boston Stock Exchange. Recent Developments We had several developments from fiscal 2010 through fiscal 2012 that we expect will contribute to the growth of our business in the foreseeable future. On November 16, 2009, the Company announced the signing of an addendum to its three-year agreement with Codman & Shurtleff, Inc. (“Codman”), a division of Johnson & Johnson.Under the terms of the revised agreement, Codman has the exclusive right to market and distribute one of the Company’s branded disposable bipolar forceps. Codman began the domestic distribution of the disposable bipolar forceps on December 1, 2009 and international distribution on February 1, 2010. On April 1, 2010, the Company announced the closing of a definitive agreement with Stryker Corporation (“Stryker”) in conjunction with the acquisition by Stryker of certain assets from Mutoh Co., Ltd. and its affiliates (“Mutoh”), used to produce the Sonopet Ultrasonic Aspirator control consoles and handpieces (previously marketed under the Omni® brand by Synergetics in the U.S., Canada and several other countries). The agreement included the sale of accounts receivable, open sales orders, inventory and certain intellectual property related to the Omni® product line. In addition, the agreement provides for the Company to supply disposable ultrasonic instrument tips and certain other consumable products used in conjunction with the Sonopet/Omni® ultrasonic aspirator console and handpieces, and pursue certain development projects for new products associated with Stryker’s ultrasonic aspirator products. The agreement has been extended through March 31, 2016. During fiscal 2012, the Company’s sales revenue and contribution margins for the products supplied to Codman and Stryker have increased, as anticipated, primarily due to the additional sales personnel deployed by these marketing partners and the Company’s elimination of commercial expenses associated with the distribution of these products. However, gross profit margins for these products have decreased, as the transfer prices to Codman and Stryker are lower than the previous average direct selling prices.These relationships are proceeding well with unit volumes with respect to these products at least doubling. 3 Table of Contents On April 27, 2010, the Company announced that it had entered into a Settlement and License Agreement with Alcon, Inc. (“Alcon”) pursuant to which Alcon agreed to pay the Company $32.0 million, and the Company agreed to produce certain products for distribution by Alcon. The net proceeds to the Company were $21.4 million after contingency payments to attorneys. The Company recognized a gain from this agreement of $2.4 million in the third fiscal quarter of 2010. The remaining $19.0 million has been accounted for as deferred revenue on the balance sheet. As units were to be shipped to Alcon under a Supply Agreement entered into pursuant to the settlement, the Company was to be paid an incremental transfer price. In addition, the Company recognized a portion of the deferred revenue based upon the estimate of the total units to be delivered to Alcon over a 15-year period. The Company recognized $1.2 million and $696,000 of this deferred revenue during fiscal 2012 and fiscal 2011, respectively. On December 9, 2010, the Company announced that it signed a product development and consulting agreement pertaining to ophthalmology with Retinal Solutions, LLC located in Michigan. On December 14, 2010, the Company announced the introduction of its next generation of the Codman® Malis® electrosurgical generator, the CMC® V.The new electrosurgical generator is a state-of-the-art, digitally controlled system that provides surgeons with significant advancements in controls for intraoperative cutting and coagulating. On December 22, 2010, Codman elected to exercise its option of exclusive distribution with respect to the bipolar generators and related disposables and accessories and to pay a $600,000 exclusivity fee. The Company recognized $266,000 and $334,000 of this revenue during fiscal 2012 and fiscal 2011, respectively. On February 16, 2011, the Company retired the debt on its O’Fallon, Missouri facility. On August 9, 2011, the Company announced that it had elected two new members to its Board of Directors, D. Graeme Thomas and Patricia S. Williams. On October 27, 2011, the Company announced two new ophthalmic products for the vitrectomy market which were showcased at the 2011 Annual Meeting of the American Academy of Ophthalmology.The Company also announced record sales leads generated from the showcasing of its ophthalmic products. On November 15, 2011, the Company announced its plans on improving its ratio of independent directors to inside directors to align the governance platform with corporate best practices.As suchDavid M. Hable was the only inside director nominated and elected at the 2011 Annual Shareholders’ meeting providing a ratio of six independent directors to one inside director. On November 30, 2011, the Company extended its revolving credit facility and its equipment line of credit through November 30, 2013. On December 31, 2011, the Company’s agreements with Codman expired and were renewed for a period of three years. On February 9, 2012, Mobius Therapeutics, LLC (“Mobius”), a St. Louis-based ophthalmic pharmaceutical company, announced that the U.S. Food and Drug Administration (“FDA”) had approved its orphan drug for glaucoma and that Synergetics would be manufacturing the kit for the administration of the drug. On February 13, 2012, Alcon informed the Company that Alcon had decided to cancel the project, orders and forecasts covering the two products to have been supplied under the Supply Agreement. Accordingly, the Company revised the deferred revenue recognition period to the remaining life of the patents which is 14 years. 4 Table of Contents On April 23, 2012, Kurt W. Gampp, Jr., Executive Vice President and Chief Operating Officer, tendered his resignation in order to pursue an entrepreneurial opportunity. Mr. Gampp’s resignation was effective May 4, 2012. On June 26, 2012, the Company announced that it received 510(k) clearance from the FDA for VersaVITTM, a novel vitrectomy system for the retinal surgery market.On July 20, 2012, the VersaVITTM vitrectomy system received clearance for the “CE” mark, allowing access to the European market. Summary of Financial Information The following tables present net sales by category and our results of operations (dollars in thousands): NET SALES BY CATEGORY Fiscal Year Ended July 31, Mix Mix Ophthalmic $ % $ % Original Equipment Manufacturers (“OEM”)(1) % % Other (2) % % Total $ % $ % Revenues from OEM represent sales of electrosurgery generators, disposable bipolar forceps and related accessories and royalties from Codman, multi-channel generators, disposable ultrasonic tips and related accessories to Stryker and royalties along laser probes to Iridex Corporation (“Iridex”). In addition, recognition of deferred revenues of $266,000 and $1.2 million from Codman and Alcon, respectively, are included in this category for the fiscal year ended July 31, 2012, respectively.Recognition of deferred revenues of $334,000 and $696,000 from Codman and Alcon, respectively, are included in this category for the fiscal year ended July 31, 2011. Revenues from Other represent direct neurosurgery revenues and other miscellaneous revenues. The increase in sales during fiscal 2012 compared with fiscal 2011 was primarily due to an increase of $693,000 in ophthalmic sales and a $4.5 million increase in OEM sales, partially offset by an $853,000 decrease in other sales due to the transition of the majority of our direct neurosurgery product sales to our marketing partners.Currently, disposable product sales account for approximately 81.5 percent of our total product sales.Overall sales of our disposable products grew $4.0 million, or 8.8 percent, in fiscal 2012 as compared to fiscal 2011. Sales of capital equipment declined by approximately $267,000, or 2.7 percent, in fiscal 2012 as compared to fiscal 2011. Information with respect to the breakdown of revenue for domestic and international sales is included in Note 14 to the consolidated audited financial statements. 5 Table of Contents RESULTS OF OPERATIONS (dollars in thousands) Fiscal Year Ended July 31, Increase (Decrease) Net Sales $ $ % Gross Profit % Gross Profit Margin % % % %) Commercial Expenses Sales & Marketing % General &Administrative % Research &Development %) Operating Income % Operating Margin % % %) EBITDA(1) % EBITDA from Operations (1) % Net Income ) Net Income from Operations (1) % Earnings per share %) Earnings per share from Operations (1) % Operating Return on average equity (1) % % %) Operating Return on average assets (1) % % %) EBITDA, EBITDA from operations, net income from operations, earnings per share from operations, operating return on average equity and operating return on average assets are not financial measures recognized by U.S. generally accepted accounting principles (“GAAP”).EBITDA is defined as net income before interest expense, income taxes, depreciation and amortization.EBITDA from operations is defined as net income (net of one-time events) before interest expense, income taxes, depreciation and amortization.Net income from operations and earnings per share from operations are also net of one-time events.Operating return on average equity is defined as net income (net of one-time events) divided by average equity.Operating return on average assets is defined as net income (net of one-time events) plus interest expense divided by average assets.See disclosure following regarding the use of non-GAAP financial measures. 6 Table of Contents Fiscal Year Ended July 31, (dollars in thousands) Income from continuing operations $ $ Interest Expense 43 Income Taxes Depreciation Amortization EBITDA $ $ Pre-Tax Income from One-Time Events (Loss) from Stryker Sale of Accounts Receivable $ $ ) TOTAL Pre-Tax Income from One-Time Events $ ) EBITDA from Operations $ $ Fiscal Year Ended (dollars in thousands) July 31, 2012 July 31, 2011 Income from Continuing Operations $ $ After-Tax Income from One-Time Events (Loss) from Stryker Sale of Accounts Receivable ) TOTAL After-Tax Income from One-TimeEvents ) Net Income from Operations $ $ Average Equity: July 31, 2012 $ July 31, 2011 $ July 31, 2010 Average Equity $ $ Operating Return on Average Equity % % Net income from Operations $ $ Interest 43 Net income from Operations + Interest Expense $ $ Average Assets: July 31, 2012 $ July 31, 2011 $ July 31, 2010 Average Assets $ $ Operating Return on Average Assets % % 7 Table of Contents Non-GAAP Financial Measures We measure our performance primarily through our operating profit.In addition to our audited consolidated financial statements presented in accordance with GAAP, management uses certain non-GAAP measures, including EBITDA, EBITDA from operations, net income from operations, earnings per share from operations, operating return on average equity and operating return on average assets, to measure our operating performance.We provide a definition of the components of these measurements and reconciliation to the most directly comparable GAAP financial measure.The one-time event excluded from operations is the loss of $99,000 from the sale of the Omni® product line to Stryker. These non-GAAP measures are considered by our Board of Directors and management as a basis for measuring and evaluating our overall operating performance.They are presented to enhance an understanding of our operating results and are not intended to represent cash flow or results of operations.The use of these non-GAAP measures provides an indication of our ability to service debt and measure operating performance.We believe these non-GAAP measures are useful in evaluating our operating performance compared to other companies in our industry, and are beneficial to investors, potential investors and other key stakeholders, including creditors who use this measure in their evaluation of performance. These non-GAAP measures are not in accordance with, or an alternative to, measures prepared in accordance with GAAP and may be different from non-GAAP measures used by other companies.In addition, these non-GAAP measures are not based on any comprehensive set of accounting rules or principles.Non-GAAP measures have limitations in that they do not reflect all of the amounts associated with the Company’s results of operations as determined in accordance with GAAP.These measures should only be used to evaluate our results of operations in conjunction with the corresponding GAAP measures. Our Business Strategy The Company’s strategy is to enhance shareholder value through profitable revenue growth in ophthalmology and neurosurgery markets. This is accomplished through the identification and development of reusable and disposable devices in collaboration with leading surgeons and marketing partners. We are committed to establishing a strong operational infrastructure and financial foundation within which growth opportunities can be prudently evaluated, financed and pursued. We will remain vigilant and sensitive to new challenges which may arise from changes in the definition and delivery of appropriate healthcare in our fields of interest. In fiscal 2012 and beyond, our strategic priorities are to drive accelerating growth in the ophthalmology business, manage our neurosurgery and OEM businesses for stable growth and strong cash flows, deliver improved profitability through our lean initiatives and demonstrate solid financial performance. Drive Accelerating Growth in our Ophthalmology Business We are focused on expanding our product platform into larger and faster-growing segments of the vitreoretinal device market. Thus, we have focused our internal research and development efforts on developing innovative technologies that will enable Synergetics to enhance its value to the vitreoretinal community. We are implementing several focused initiatives to capitalize on our recent new product introductions such as the VersaPACKTM, the VersaVITTM and the Ultimate Vit EnhancerTMand capitalize on the current competitive environment.In addition, we are also seeking business development opportunities to augment and complement our existing ophthalmic franchise.Finally, we are improving our sales force productivity. In the U.S., we are focused on enhancing our compensation programs to target the appropriate mix of product and rigorous development of our sales force capabilities through enhanced training and customer relationship management. In the international markets, we are working to optimize our sales capabilities and distribution infrastructure. 8 Table of Contents Manage our Neurosurgery and OEM Business for Stable Growth and Strong Cash Flows We have multi-year contracts established with our two largest OEM customers, Codman and Stryker. These relationships provide high visibility within the neurosurgery markets and allow us to achieve attractive operating margins. We provide best-in-class technologies with our electrosurgical generators and disposable bipolar forceps being distributed by Codman and our lesion generator and ultrasonic aspirator disposables being distributed by Stryker. We are working with both of these OEM customers to provide product line iterations to maintain their technological advantages. We also work with other select potential OEM customers to develop relationships which would continue to enhance our OEM platform growth and profitability that complement our strategic focus. Mobius, a St. Louis-based ophthalmic pharmaceutical company, received final approval from the U.S. FDA in February 2012 for its platform product, Mitosol®, which will be used in glaucoma surgery. Synergetics is packaging this product for Mobius. Deliver Improved Profitability through our Lean Initiatives We have been developing comprehensive company-wide initiatives aimed at creating a more efficient operating platform. The lean mindset has begun to permeate our corporate culture, including manufacturing, human resources, finance and administration. In addition, we implemented our new Enterprise Resource Planning (“ERP”) system in August 2011.Improvements throughout the organization are expected to emerge as we optimize the ERP system. Demonstrate Solid Financial Performance In the short and long-term, we expect to continue to deliver a growing revenue stream and meet increasing earnings objectives. We also will enhance our working capital usages by employing both our new lean philosophy and our new ERP system to derive more free cash flow from the business. We will prudently manage our capital structure to allow for additional growth opportunities and optimal cash deployment. Research and Development (“R&D”) Strategy Our R&D strategy primarily focuses on developing new products in collaboration with leading retinal surgeons and neurosurgeons utilizing our proprietary technology and our expertise in vitreoretinal surgery and neurosurgery.We are continually engineering new products and instrumentation, as well as enhancements to existing products, to meet the needs of surgeons in the ophthalmology and neurosurgery disciplines.We have entered into consultation arrangements with leading ophthalmic surgeons, all of whom specialize in vitreoretinal procedures.In neurosurgery, we have worked closely with our marketing partners to develop ultrasonic tips and handheld devices. The Company has historically invested in specific R&D projects.In fiscal 2012, we spent approximately 80 percent of our R&D expenditures on ophthalmic opportunities and 20 percent on neurosurgery and OEM opportunities. Fiscal Year Ended July 31, R&D expenditures (in thousands) $ $ $ Percentage of net sales % % % We anticipate ongoing R&D costs in connection with the development of our products.The Company’s R&D resources include:an advanced technology group that works on longer-term, highly complex R&D initiatives and a device development group that works on strategically targeted products.These three groups focus on projects in both ophthalmology and neurosurgery.The engineering team at the King of Prussia, Pennsylvania location develops new electrosurgery products.The alignment of our R&D resources into these groups allows us greater flexibility to meet the ever-changing needs of our customers as well as allow the Company to focus on those products and technologies that fit within our strategic plan. 9 Table of Contents At July 31, 2012, the Company’s development pipeline included 26 active projects in various stages of completion.We had identified four of these projects as being the highest priority projects which will help to drive the Company onto a different growth trajectory and address larger market opportunities within ophthalmology and neurosurgery.Of these four opportunities, three were for the ophthalmic market and one was for the neurosurgery market.The Company completed two of its most recent top priority ophthalmology R&D projects when it introduced the VersaPACKTM and our novel VersaVITTM for use in vitreoretinal procedures. The launch of these two products allows the Company to compete in the estimated $277 million and $148 million segments of the annual vitreoretinal market, respectively, in which we previously did not compete. The remaining ophthalmic product needs to be reconciled with existing market conditions and the remaining neurosurgery product needs to be reconciled with our marketing partner’s priorities. In fiscal 2013, our key objectives are to commercialize VersaVITTM globally and drive increased sales of VersaPACKTM. The Company expects to invest in R&D at a rate of approximately 5 to 7 percent of net sales each fiscal year.Substantially all of our R&D is conducted internally.In the 2013 fiscal year, we expect to fund all of our R&D projects with current assets and cash flows from operations.We continuously review our R&D initiatives to ensure they remain consistent with and supportive of our strategic growth initiatives. Marketing Ophthalmic/Vitreoretinal Markets Vitreoretinal surgery refers to any surgical procedures involving the posterior portion of the eye, also commonly referred to as “the back of the eye.” Conditions associated with vitreoretinal surgery often require surgical treatment to prevent vision loss. These conditions include proliferative diabetic retinopathy, retinal detachments and tears, macular holes, macular puckers, vitreous hemorrhages and traumatic eye injuries as well as other diseases. The retinal surgeon requires a variety of devices and equipment to perform the surgery, such as a vitrectomy machine and vitreous cutter to remove the vitreous from the eye, a light source and endoilluminator to illuminate the eye and a laser and laser probe, which provides focused photocoagulation for the treatment of diabetic retinopathy and related conditions. Based upon a study performed by Market Scope LLC (“Market Scope”), dated February 2011, there are approximately 2,000 practicing retinal specialists in the United States and an additional 7,900 throughout the rest of the world. It is estimated that approximately 329,000 vitrectomies will be performed each year in the United States and 1.26 million total vitrectomies will be performed throughout the world in 2012.Market Scope estimates that these procedures are growing 3.6 percent annually.On a dollar basis, we estimate that the vitreoretinal market will grow approximately 7 percent to $997 million in 2012. Our business continues to grow and evolve as market conditions change. Due to the changing needs of the retina community, the Company designed the VersaVITTM vitrectomy machine and Core EssentialsTM vitrectomy pack to provide surgeons with a vitrectomy platform that is portable, versatile, space-saving and most of all, cost efficient.Synergetics will continue to focus on market needs and market changes to continue to provide surgeons with products that meet their needs. Marketing and Sales Force In the United States, we have assembled a direct, dedicated sales organization, consisting of 20 sales representatives, six sales managers and seven marketing professionals. In fiscal 2013, we are expanding our sales representatives by three and our marketing professionals by one to fully implement our VersaVITTM launch and work on additional devices and accessories to complement our newest piece of surgical equipment.Our team sells our vitreoretinal surgical products directly to end-users at hospitals, ambulatory surgery centers and surgeon offices throughout the country. We offer nearly 1,000 separate catalogue items in the vitreoretinal surgical market. Our vitreoretinal products include a vitrectomy system under the VersaVITTM brand, procedural packs under VersaPACKTM and Core EssentialsTM brand, fiberoptic endoilluminators and endolaser probes, a variety of disposable and reusable devices designed for intraocular manipulation of tissues, illumination equipment under the PhotonTM brand, laser equipment for the United States market under Ellex’s SolitaireTM brand and Quantel’s SupraTM and VitraTM brands, Volk’s line of ophthalmic lenses and its MerlinTM non-contact viewing systems and other miscellaneous products. 10 Table of Contents Internationally, we utilize a hybrid sales network comprised of direct and distributor sales. We have distribution agreements with independent representatives to sell and distribute our ophthalmic surgical products. At July 31, 2012, we had 12 international direct sales employees and were represented by over 50 non-U.S. distributors and independent sales representatives. Our vitreoretinal surgical products are offered for sale in approximately 60 countries outside the United States. The terms of sale to our non-U.S. distributors and our non-U.S. end-user customers do not differ materially from those to our domestic end-user customers. Selling prices are established based upon each country’s competitive pricing environment. Competition Our ophthalmic surgical devices and equipment compete against manufacturers of similar products, including those sold by our major competitors, Alcon, Bausch & Lomb, Inc., Dutch Ophthalmic Research Center and Iridex. In addition, our products compete with smaller and larger specialized companies that do not otherwise focus on ophthalmic and vitreoretinal surgery. In the future, aggressive pharmaceutical intervention may adversely affect the demand for our surgical products. Marketing Partner and OEM Markets The Company has OEM relationships with Codman Stryker and Mobius. In the neurosurgical market, the bipolar electrosurgical system manufactured by Valley Forge prior to the merger has been marketed for over 25 years through a series of distribution agreements with Codman. On April 2, 2009, the Company executed a new, three-year distribution agreement (effective January 1, 2009) with Codman for the continued distribution by Codman of the third generation electrosurgical generator, certain other electrosurgery generators, related disposables and accessories. In addition, the Company entered into a new, three-year license agreement, which provides for the continued licensing of the Company’s Malis® trademark to Codman for use with certain Codman products, including those covered by the distribution agreement. Both agreements expired on December 31, 2011 and have renewed for three years. On November 16, 2009, the Company announced the signing of an addendum to its three-year agreement with Codman. Under the terms of the revised agreement, Codman has the exclusive right to market and distribute one of the Company’s branded disposable bipolar forceps. Codman began the domestic distribution of the disposable bipolar forceps on December 1, 2009 and international distribution on February 1, 2010. The Codman relationship has been proceeding well and is meeting the Company’s expectations for unit and dollar sales volumes. Sales to Codman in the fiscal year ended July 31, 2012 comprised 18.6 percent of the Company’s net sales. The Company supplies a lesion generator used for pain treatment to Stryker pursuant to a supply and distribution agreement dated as of October 25, 2004. The original term of the agreement was for slightly over five years, commencing on November 11, 2004 and ending on December 31, 2009. On August 1, 2007, the Company entered into a one-year extension to the agreement with Stryker. The Company has negotiated an extension to the agreement through October 31, 2012 and is continuing to negotiate a further extension to this agreement. The agreement covers the manufacture and supply of the lesion generator unit together with certain accessories. The pain control unit can be utilized for facet denervation, rhizotomy, percutaneous cordotomy, dorsal root entry zone lesions, peripheral neuralgia, trigeminal neuralgia and ramus communications. Pain relief is achieved by the controlled heating of the area surrounding the electrode tip. A thermosensor in the probe is used to control tissue temperature. Impedance values are displayed to guard against unsafe conditions. The system provides an electrical stimulator for nerve localization and various coagulating outputs that are selectable based on the procedures undertaken. The generator is configured for bipolar output to minimize current spread, as well as monopolar operation. The agreement also provides Stryker the right of first refusal for the distribution of other products for use in the field of pain control or for use in conjunction with a lesion generator technically the same as the products distributed under this agreement. 11 Table of Contents On April 1, 2010, the Company announced the closing of the definitive agreement with Stryker in conjunction with the acquisition by Stryker of certain assets from Mutoh used to produce the Sonopet ultrasonic aspirator control consoles and handpieces (previously marketed under the Omni® brand by Synergetics in the U.S., Canada and several other countries). In addition, the agreement provides for the Company to supply disposable ultrasonic instrument tips and certain other consumable products used in conjunction with the ultrasonic aspirator console and handpieces and pursue certain development projects for new products associated with Stryker’s ultrasonic aspirator products. The agreement has been extended through March 31, 2016. The Stryker relationship has been proceeding well and is meeting the Company’s expectations for unit and dollar sales volumes. Sales to Stryker in the fiscal year ended July 31, 2012 comprised 17.3 percent of the Company’s net sales. Markets Neurosurgical procedures on a global basis continue to rise at an estimated 1 to 3 percent growth rate driven by an aging global population, new technologies, advances in surgical techniques and a growing global market resulting from ongoing improvements in healthcare delivery in emerging markets, among other factors. Based upon this growth in procedures, sales of neurosurgical products worldwide are forecasted to increase by approximately 4 percent. Competition In the field of neurosurgery, we develop, design and manufacture precision-engineered, surgical devices and instruments. In addition, we believe we are the premier manufacturer of bipolar electrosurgical systems sold through Codman for use in neurosurgery. Our neurosurgical bipolar electrosurgical systems compete against the Valleylab division of Covidien Ltd., Kirwan Surgical Products, Inc., Erbe Elektromedizin GmbH and Aesculap, including Aesculap Inc., USA and Aesculap GmbH, divisions of B. Braun Medical Inc. Ultrasonic aspirator and accessory tips sold through Stryker compete against Integra Life Sciences Holdings, Corp., the manufacturer of the CUSATM and the SelectorTM ultrasonic systems. Our neurosurgical devices and disposables compete against manufacturers of similar products, including those sold by the neurosurgery division of Integra LifeSciences. Additionally, we compete with smaller and larger specialized companies that do not otherwise focus on neurosurgery. Our products also compete with other technologies, such as handheld instruments and a variety of tissue removal systems designed for removing skull-based tumors. In the future, aggressive pharmaceutical intervention may adversely affect the demand for our surgical products. Operations Manufacturing and Supplies We design, manufacture and assemble the majority of our ophthalmic, direct neurosurgical and certain of our OEM products in our facility in O’Fallon, Missouri.The bipolar electrosurgical generators (including the neurosurgical, pain control and other generator units) are manufactured in our facility in King of Prussia, Pennsylvania.The SolitaireTM, SupraTM and VitraTM lasers, the Volk lenses and MerlinTM systems are purchased by the Company from their respective manufacturers.Our products are assembled from raw materials and components supplied to us by third parties.Most of the raw materials and components we use in the manufacture of our products are available from more than one supplier.For some components, there are relatively few alternate sources of supply.For a portion of our disposable product line and for several key components of our PhotonTM light sources, our VersaVITTM vitrectomy system and our electrosurgical generators, we rely upon single source suppliers or contract manufacturers. During the fiscal year ended July 31, 2012, we continued our lean journey and have introduced all of our manufacturing lines to the lean methodology.These lines are at varying degrees of maturity.In fiscal 2013, we expect to continue the maturation process.In addition, we implemented the two-bin, Kanban inventory system which we will be fine-tuning during fiscal 2013.Throughout the year, we have been able to increase the sales per employee by over seven percent without any increase in the manufacturing footprint. 12 Table of Contents The improvements we have made in our supply chain management have allowed the Company to reduce days of inventory on hand from 265 days at July 31, 2008 compared with 233 days at July 31, 2009, 196 days at July 31, 2010 and 193 days at July 31, 2011.As of July 31, 2012, days of inventory on hand increased to 200 days, excluding approximately $1.7 million in inventory for new products and new product launches.We have been working to establish appropriate inventory levels which will allow us to reduce our backorder and achieve world class service levels. Government Regulations Medical devices manufactured by the Company are subject to extensive regulation by governmental authorities, including federal, state and non-U.S. governmental agencies.The principal regulator in the United States is the FDA. FDA regulations are wide-ranging and govern the development, production and marketing of medical devices, the observance of certain standards with respect to the design, manufacture, testing, labeling and promotion of devices, the maintenance and retention of certain records, the ability to track devices in distribution, the reporting of potential product defects and patient incidents, the export of devices and other matters. All medical devices introduced into the market since 1976, which include the majority of our products, are required by the FDA as a condition of sale and marketing to secure either a 510(k) Premarket Notification clearance or an approved Premarket Approval Application (“PMA”) unless specifically exempted by regulation.A Premarket Notification clearance indicates FDA agreement with an applicant’s determination that the product for which clearance has been sought is substantially equivalent to another medical device that was on the market before 1976 or that has received 510(k) Premarket Notification clearance since that time.The process of obtaining a Premarket Notification clearance can take several months or potentially years and may require the submission of limited clinical data and supporting information.The PMA process typically requires the submission of significant quantities of clinical data and manufacturing information and involves significant review costs.The Company does not anticipate any of our new devices in development at this time will require a PMA. The Company had four 510(k)’s issued during fiscal 2012, which included those for the VersaVITTM vitrectomy system, two versions of the bipolar forceps and a newer version of the directional laser probe. Under FDA regulations, after a device receives 510(k) clearance, any modification that could significantly affect its safety or effectiveness, or that would constitute a major change in the intended use of the device, technology, materials or packaging, requires a new 510(k) clearance.The FDA requires a manufacturer to make this determination in the first instance, but the FDA can review any such decision.If the FDA disagrees, it can require a manufacturer to obtain a new 510(k) clearance or it can seek enforcement action against the manufacturer. We are also required to register with the FDA as a device manufacturer and to maintain compliance with the FDA’s Quality System Regulations (“QSRs”).The QSRs incorporate the requirements of Good Manufacturing Practice as well as other regulatory requirements of the FDA, which mandate detailed quality assurance and record-keeping procedures and subject manufacturers to unscheduled periodic quality system inspections.We conduct internal quality assurance audits to ensure compliance throughout the manufacturing process. We may not promote or advertise our products for uses not within the scope of our clearances or approvals or make unsupported safety or effectiveness claims.Further, we are required to comply with various FDA regulations for labeling and promotion.The Medical Device Reporting regulations require that we provide information to the FDA whenever there is evidence to reasonably suggest that one of our devices may have caused or contributed to a death or serious injury.In addition, the FDA prohibits us from promoting a medical device before marketing clearance has been received or promoting a cleared device for unapproved indications. Noncompliance with applicable regulatory requirements can result in enforcement action, which is more fully described in Part 1, Item 1A, “Risk Factors” section of this Annual Report on Form 10-K. 13 Table of Contents Medical device regulations also are in effect in many of the countries outside the United States in which our products are sold.These laws range from comprehensive device approval and quality system requirements for some or all of our medical device products to simpler requests for product data or certifications.The number and scope of these requirements are increasing.In June 1998, the European Union Medical Device Directive became effective, and all medical devices sold in the European common market must meet the Medical Device Directive standards. The Company sells its products in the European medical device market; as such, we have voluntarily chosen to participate in audits established by the European Union through which we have obtained “CE marking” for many of our products.The Company is subjected to annual audits at both of our manufacturing facilities for compliance to the quality system standards established by the International Standards Organization (“ISO”) and Medical Device Directives established by European law.The Company is certified to ISO 13485:2003, the international standard for quality systems as applied to medical devices.Failure to correct deficiencies discovered during an audit could result in the removal of the CE mark on our products, which would effectively bar the sale of the Company’s products in the European market.Such a result would have a significant and material negative impact on the Company and its business.In addition, there are several other countries that require additional regulatory clearances. Management believes that we are in material compliance with the government regulations governing our business in the countries where we market our products Safety Approvals The majority of our capital equipment products also require electrical safety testing, and in some cases electromagnetic compatibility testing, either as a product registration requirement and/or to gain market acceptance.Testing to internationally recognized standards is provided by third party vendors, who certify our products’ compliance to these standards. Intellectual Property Our continuing technological innovations and superior engineering designs, as well as the goodwill associated with our products, provide us with competitive advantages, many of which are proprietary to the Company.We protect our proprietary advantages, in large part, by obtaining legal rights in issued patents, the filing of patent applications, maintaining trade secrets and confidential know how, and through the use of trademarks. Patented and patent pending technology is used in most of our product lines, from our most recently released surgical equipment, the VersaVITTM vitrectomy system and its associated disposables, to our line of Directional Laser ProbeTM devices, our DDMSTM membrane scrapers, our PhotonTM line of illumination technology with complimentary accessories, and further, to the products we make for our OEM partners, such as our Malis® line of bipolar electrosurgical generators, forceps and other accessories, as well as certain surgical ultrasonic aspiration tips.When deemed appropriate for our business success, we have chosen to and will continue to choose to enforce and defend these patent rights. We generally seek patent protection on those technological advancements that are believed to be patentable and are planned or likely to be used in our products or product improvements.Currently, the Company owns 74 unexpired patents around the world, 39 of which have issued in the United States.Currently, our oldest, unexpired patent was issued in the United States almost 18 years ago, in 1994.Given the range of ages of the patents in our portfolio, we expect that patent expiration will be a routine event going forward for some time.We do not believe that the expiration of any one patent, or the expiration over time of each of our currently unexpired patents, will have a material, adverse effect on our business.Furthermore, we manage our patent portfolio such that we will delete a patent application or an issued patent from our portfolio when we determine that the offensive and defensive value of such patent or application is outweighed by its costs of maintenance. 14 Table of Contents Through our research and development efforts, we are continually creating new intellectual property, and continue to file patent applications around the world to protect our rights in these developments.The Company has numerous, pending patent applications in the United States and in other countries.We believe that these patent applications will mature into issued patents in due course; however, we also know that other legal rights, whether of other inventors or of the public, ultimately may prevent our applications from issuing as patents. We do not rely exclusively on our patents to provide us with intellectual property protections, but also rely on trade secrets, know-how, and trademarks.In an effort to protect our trade secrets and know-how, we generally require our employees, consultants, and advisors to enter into confidentiality agreements with us upon the commencement of their respective relationships with us.These confidentiality agreements typically provide that all confidential information developed or disclosed by us during the course of the relationship must be kept confidential and cannot be used except to further the purposes of the relationship.To the extent that such confidential information is likely to include inventions, our agreements with our employees, consultants, and advisors may also contain provisions requiring these individuals to assign to us any inventions conceived or reduced to practice in the course of the relationship. Regarding our trademarks, the Company relies on protections from both formal registrations and common law rights.The Synergetics brand name is a registered trademark of the Company.Other trademarks used in association with the Company’s products include the diamond logo, Vision for Life, VersaVIT, VersaPACK, Core Essentials, Bullseye, Corona, Diamond Black, DDMS, Directional Laser Probe, Extendable Directional Laser Probe, Inverted Directional Laser Probe, FullView, I-Pack, Kryoptonite, Maxillum, Microfiber, Microserrated, One-Step, Photon, Photon I, Photon II, P1, P2, Pinnacle, Syntrifugal, Apex, Synerport, TruCurve and Vivid.Other trademark registrations owned by the Company include Malis, the Malis waveform logo, Bident, Gentle Gel and Finest Energy Source Available for Surgery.Other trademarks owned by us and for which use inures to the benefit of the Company include Burst, Barracuda, Lumen, Lumenator and TruMicro.All other trademarks appearing in this Annual Report on Form 10-K are the property of their respective owners. Backlog As of July 31, 2012, our backlog was approximately $1.7 million.We are currently working to determine the appropriate inventory levels to achieve world class service levels. Employees On July 31, 2012, we had approximately 349 employees, of which 299 were full-time employees.As part of our lean manufacturing philosophy, we currently utilize temporary staffing agencies to provide us with approximately 15% of our manufacturing staff in order to remain flexible.However, a fully staffed operation, including planned replacements, is approximately 360 employees.From time to time, we retain temporary employees, part-time employees, engineering consultants, scientists and other consultants.All full-time employees are eligible to participate in our health benefit plan.None of our employees are represented by a union or covered by a collective bargaining agreement.We consider our relationship with our employees to be satisfactory. Executive Officers of the Registrant The following table sets forth certain information, as of the date of this Annual Report on Form 10-K, with respect to the executive officers of the Company. 15 Table of Contents Name Age Position(s) with the Company David M. Hable 57 President, Chief Executive Officer & Director Pamela G. Boone 49 Executive Vice President, Chief Financial Officer, Treasurer & Secretary Jerry L. Malis 80 Executive Vice President & Chief Scientific Officer Jason J. Stroisch 37 Vice President of Marketing and Technology Michael R. Fanning 46 Vice President of Domestic Sales David M. Hable joined the Company as its President, Chief Executive Officer (“CEO”) and director in January 2009.Prior to joining the Company, Mr. Hable served as President and CEO of Afferent Corporation, a venture capital backed medical device company focused on neuro stimulation therapies. Previously, he was Chairman of the Board of ONI Medical Systems, Inc., a developer and marketer of magnetic resonance imaging equipment for extremity applications in non-hospital settings. Mr. Hable also spent over 20 years with Codman, which develops and markets a wide range of diagnostic and therapeutic products for the treatment of central nervous system disorders. Mr. Hable was engaged at Codman in several sales and marketing positions.From 1998 to 2003, Mr. Hable served as Codman’s Worldwide President leading all functions in the company, both domestically and internationally.Mr. Hable has overall responsibility for the management of the Company. Pamela G. Boone joined the Company as its Chief Financial Officer in May 2005. Prior to this, Ms. Boone served as Vice President and Chief Financial Officer of Maverick Tube Corporation (“Maverick”) from 2001 until January 2005 and as Vice President, Treasurer and acting Chief Financial Officer until May 2005. Maverick, a Missouri-based company, was a leading North American producer of welded tubular steel products used in energy and industrial applications. From 1997 to 2001, Ms. Boone served as Maverick’s Corporate Controller.Ms. Boone coordinates and supervises the finance, treasury, budgeting, investor relations, accounting and information technology functions of the Company. Jerry L. Malis is the Company’s Executive Vice President and Chief Scientific Officer and has served in these positions and as director since 2005. Immediately prior to the consummation of the merger with Valley Forge, Dr. Malis served as Valley Forge’s Chief Executive Officer, President and Chairman of the Board of Valley Forge. He has published over 50 articles in the biological science, electronics and engineering fields, and has been issued ten United States patents. Dr. Malis coordinates and supervises the scientific developments of the Company’s electrosurgery products. Jason J. Stroisch joined the Company in the Engineering division in September 1995.In his seventeen years with the Company, Mr. Stroisch has had increasing levels of responsibility within the organization, including International Product Manager, International Sales Manager and Vice President of Ophthalmic Sales.In April 2009, he was promoted to Vice President of International Sales and Marketing.In August 2012, oversight of our R&D efforts was added to his responsibilities.Mr. Stroisch coordinates and supervises the marketing efforts of the Company and the scientific development of the Company’s ophthalmic and OEM products. Michael R. Fanning joined the Company as a territory manager in June 2003.He was promoted to National Sales Manager in May 2006 and became Vice President of Domestic Sales in April 2009.Prior to this, Mr. Fanning worked for GE Capital for over ten years.Mr. Fanning coordinates and supervises the domestic sales and customer service operations of the Company. Available Information We make available free of charge our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports filed or furnished as required by Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), through our internet website at www.synergeticsusa.com as soon as reasonably practicable after we electronically file such material with, or furnish it to, the Securities and Exchange Commission (“SEC”). 16 Table of Contents Special Note Regarding Forward-Looking Information The Private Securities Litigation Reform Act of 1995 and Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Exchange Act, provide a safe harbor for forward-looking statements made by or on behalf of the Company. The Company and its representatives may from time to time make written or oral statements that are “forward-looking,” including statements contained in this report and other filings with the SEC and in our reports and presentations to stockholders or potential stockholders. In some cases forward-looking statements can be identified by words such as “believe,” “expect,” “anticipate,” “plan,” “potential,” “continue” or similar expressions. Such forward-looking statements include risks and uncertainties and there are important factors that could cause actual results to differ materially from those expressed or implied by such forward-looking statements. These factors, risks and uncertainties can be found in Part I, Item 1A, “Risk Factors.” Although we believe the expectations reflected in our forward-looking statements are based upon reasonable assumptions, it is not possible to foresee or identify all factors that could have a material effect on the future financial performance of the Company. The forward-looking statements in this report are made on the basis of management’s assumptions and analyses, as of the time the statements are made, in light of their experience and perception of historical conditions, expected future developments and other factors believed to be appropriate under the circumstances. In addition, certain market data and other statistical information used throughout this report are based on independent industry publications. Although we believe these sources to be reliable, we have not independently verified the information and cannot guarantee the accuracy and completeness of such sources. Except as otherwise required by the federal securities laws, we disclaim any obligation or undertaking to publicly release any updates or revisions to any forward-looking statement contained in this Annual Report on Form 10-K and the information incorporated by reference in this report to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any statement is based. Item 1A. Risk Factors In addition to the other information contained in this Annual Report on Form 10-K, we have identified the following risks and uncertainties that may have a material adverse effect on our business, financial condition or results of operations.You should carefully consider the risks described below before making an investment decision. Risks related to Our Business The medical device industry is highly competitive and subject to technological change.If our competitors are better able to develop and market products that are safer, more effective, less costly, easier to use, or are otherwise more attractive, we may be unable to compete effectively with other companies. The medical technology industry is characterized by intense competition and technology change.We compete with established medical technology companies and early stage companies that have alternative solutions for the markets we serve or intend to serve.Many of our competitors have several advantages to us; including: · access to greater financial and human resources for product development, sales and marketing and patent litigation; · greater name recognition; · long established relationships with physicians and customers; · additional lines of products and the ability to offer rebates or bundle products to offer greater discounts or incentives; 17 Table of Contents · more established sales and marketing programs, and distribution networks; and · greater experience in conducting research and development, manufacturing, preparing regulatory submissions and obtaining regulatory clearance or approval for products and marketing approved products. Our competitive position depends on our ability to achieve market acceptance for our products, develop new products, implement production and marketing plans, secure regulatory approvals for products under development and protect our intellectual property.We may need to develop new applications for our products to remain competitive.Technological advances, including pharmacology, by one or more of our current or future competitors could render our present or future products obsolete or uneconomical.Our future success depends upon our ability to compete effectively against current technology, as well as respond effectively to technological advances, and upon our ability to successfully implement our marketing strategies and execute our R&D plan. Our products may not be accepted in the market. We cannot be certain that our current products or any other products we have or may develop or market will achieve or maintain market acceptance.We cannot be certain that our devices and the procedures they perform will be able to replace established treatments or that physicians or the medical community in general will accept and utilize our devices or any other medical products that we may develop. Market acceptance of our products depends on many factors, including our ability to: • convince key opinion leaders to provide recommendations regarding our products; • convince distributors and customers that our technology is an attractive alternative to other technologies; • manufacture products in sufficient quantities and at acceptable costs; and • supply and service sufficient quantities of our products directly or through marketing alliances. If we do not introduce new commercially successful products in a timely manner, our products may become obsolete over time, thereby decreasing our revenue and profitability. Demand for our products may change as a result of evolving customer needs, the introduction of new products and technologies, the discovery of cures for certain medical problems, including pharmacology, evolving surgical practices and evolving industry standards.Without the timely introduction of new commercially successful products and enhancements, our products may become obsolete over time causing our sales and operating results to suffer.The success of our new products will depend on several factors, including our ability to: • properly identify and anticipate customer needs; • obtain regulatory approval for new products; • achieve positive clinical outcomes; • commercialize new products in a cost-effective and timely manner; • manufacture and deliver products in sufficient volumes on time; • differentiate our products from those of our competitors; 18 Table of Contents • satisfy the increased demands by health care payers, providers and patients for lower-cost procedures and shorter hospital stays and recovery times; • innovate and develop product designs and surgical techniques; and • provide adequate medical and/or customer education relating to new products and attract key surgeons to advocate these new products. New products and enhancements usually require a substantial investment in R&D before we can determine the viability of the product.We spent 6.1 percent of our sales on R&D during the fiscal year ended July 31, 2012 and we expect to spend similar amounts for this purpose in future periods.Our R&D process entails considerable uncertainty.Moreover, new products and enhancements may not produce revenues in excess of the R&D costs, and they may become obsolete by changing customer preferences or the introduction by our competitors of new technologies or features.Failure to develop our manufacturing capability may mean that even if we develop promising new products, we may not be able to produce them profitably, as a result of delays and additional capital investment costs. A significant part of our product sales comes from two customers, which makes us vulnerable to the loss of those customers. During the fiscal year ended July 31, 2012, revenue from sales of our bipolar electrosurgical generators, disposable bipolar forceps, cord tubing sets, exclusivity and royalty payments from Codman represented approximately 18.6 percent of the Company’s total net sales.Under our existing agreement with Codman, they distribute the electrosurgical generators on an exclusive basis.Our existing agreement with Codman expired on December 31, 2011 and was renewed for an additional three-year period.We continue to develop new generators and additions to the disposable bipolar forceps line for Codman which will expand their reach to additional markets. In addition, revenue from the sales of our pain control generators, the ultrasonic aspirator tips and accessories by Stryker accounted for 17.3 percent of the Company’s total net sales for fiscal 2012.Under our existing agreements with Stryker, they distribute the pain control generator and ultrasonic aspirator tips on an exclusive basis.The pain control generator agreement expires on October 31, 2012, and the ultrasonic aspirator tip agreement expires on March 31, 2016.We continue to develop new ultrasonic tips for Stryker which will expand their reach to additional markets. Our international operations subject us to certain operating risks, which could adversely impact our net sales, results of operations and financial condition. Sales of our products outside the U.S. represent approximately 27 percent of our revenue in 2012.As of July 31, 2012, we sell our products through five direct sales organizations in Canada, Australia, France, Italy and Germany.In addition, we have over 50 independent distributors in over 60 countries.The results of operations and the financial position of certain of our foreign operations are reported in the relevant local currencies and then translated into U.S. dollars at the applicable exchange rates for inclusion in our consolidated financial statements, exposing us to translation risk.Our most significant currency exposures are to the Canadian dollar and the euro.The exchange rates between these and other local currencies and the U.S. dollar may fluctuate substantially.We have not attempted to offset our exposure to these risks by investing in derivatives or engaging in hedging activities. The sales of our products across international borders subject us to extensive U.S. and foreign government trade, import, export and custom regulations and laws.Compliance with these regulations is costly and may expose us to penalties for non-compliance.Other laws and regulations that can significantly impact us are various anti-bribery laws including the U.S. Foreign Corrupt Practices Act and anti-boycott laws.Any failure to comply with applicable legal and regulatory obligations could impact us in a variety of ways that include, but are not limited to, significant criminal, civil and administrative penalties, including imprisonment of individuals, fines and penalties, denial of export privileges, seizure of shipments, restrictions of certain business activities and exclusion or debarment from government contracting.Also, the failure to comply with applicable legal and regulatory obligations could result in the disruption of our shipping and sales activities. 19 Table of Contents In addition, many countries in which we sell our products are, to some degree, subject to political, economic or social instability.Our international operations expose us and our distributors to risks inherent in operating in foreign jurisdictions.These risks include: • shortage of high-quality sales personnel and distributors; • the ability of our independent distributors to sell our products; • pricing pressure from local and regional competitors; • difficulties in enforcing or defending our intellectual property rights; • fluctuations in currency exchange rates and foreign currency translation adjustments; • unexpected changes in international or local market regulatory requirements, including imposition of currency exchange controls; • longer accounts receivable collection cycles; • import or export licensing requirements; • potentially adverse tax consequences; • political and economic instability; • obtaining regulatory approvals for our products; • end-market and/or regional competition that may have competitive advantages; • potentially reduced protection for intellectual property rights; and • subjectivity of non-U.S. laws. We may face manufacturing and quality control challenges which could impact our competitive advantage. The manufacturing of our surgical equipment and disposable accessories is a highly complex and precise process.We assemble critical components and sub-assemblies and substantially all our final products at our facilities in O’Fallon, Missouri and King of Prussia, Pennsylvania. We may experience manufacturing difficulties, quality control support or manufacturing constraints particularly with regards to new products and increased production demands.If our sales increase substantially, we may need to increase our production and quality control capacity and may not be able to do so in a timely, effective, or cost efficient manner.We may not be able to manufacture sufficient quantities of our products which may require us to qualify other manufacturers of our products.Furthermore, we may experience delays, disruptions, capacity constraints or quality control problems in our manufacturing operations and as a result, product shipments to our customers could be delayed, which would negatively impact our net sales. If any of our single source or limited source suppliers were to cease providing components, we may not be able to produce certain products. Our products are assembled from raw materials and components supplied to us by third parties.Most of the raw materials and components used in the manufacturing of our products are available from more than one supplier.For some components, there are relatively few alternate sources of supply.However, we rely upon single source suppliers or contract manufacturers for a portion of our disposable product line and for several key components of our PhotonTM light sources, our VersaVITTM vitrectomy system and our electrosurgical generators.Our profit margins and our ability to develop and deliver products on a timely basis may be adversely affected by the lack of alternative supply in the required timeframe. 20 Table of Contents There are risks associated with the use of independent manufacturers including unavailability, shortage or limitations on the ability to obtain supplies of components in the quantities we require, delays in delivery or failure of suppliers to deliver critical components on the dates we require, failure of suppliers to manufacture our components to our specifications and potentially reduced quality and inability to obtain components at acceptable prices.In addition, these suppliers must also adhere to the FDA’s rigorous manufacturing standards. The loss of key personnel or failure to integrate replacement personnel could harm our business. Our future success depends upon the continued service of key management, technical sales and other critical personnel, including Messrs. Hable, Malis, Fanning and Stroisch and Ms. Boone, our Chief Executive Officer, our Chief Scientific Officer, our Vice President of Domestic Sales, our Vice President of Marketing and Technology and our Chief Financial Officer, respectively.We maintain key person life insurance for Messrs. Hable and Malis and Ms. Boone.Our officers and other key personnel are employees-at-will, and we cannot assure you that we will be able to retain them.The loss of any key employee could result in a disruption to our operations and could materially harm our business.In addition, the integration of replacement personnel could be time consuming, may cause additional disruptions to our operations, and may be unsuccessful. Our operating results may fluctuate. Our operating results have fluctuated in the past and can be expected to fluctuate from time to time in the future. Some of the factors that may cause these fluctuations include, but are not limited to: • general economic uncertainties and political concerns; • timing of customer capital availability and customer budgets for general expenditures; • receipt of necessary regulatory approvals; • the introduction of new products or product lines; • product modifications; • the level of market acceptance of new products; • the timing of R&D and other expenditures; • timing of the receipt of orders from, and product shipments to, distributors and customers; • changes in the distribution arrangements for our products; • manufacturing or supply delays; • the time needed to educate and train additional sales and manufacturing personnel; • costs associated with product introductions; • costs associated with defending our intellectual property; and • product returns. 21 Table of Contents We may have product liability claims, and our insurance may not cover all claims. The development, manufacture, sale and use of medical products entail significant risk of product liability claims.We maintain product liability coverage at levels we have determined are reasonable.We cannot assure you that such coverage limits are adequate to protect us from any liabilities we might incur in connection with the development, manufacture, sale or use of our products.In addition, we may require increased product liability coverage as our sales increase in their current applications and new applications.Product liability insurance is expensive and in the future may not be available on acceptable terms, if at all.A successful product liability claim or series of claims brought against us in excess of our insurance coverage could adversely affect our business. Efforts to acquire additional companies or product lines may consume managerial resources and we may incur or assume additional liabilities or experience integration problems. We seek to acquire additional businesses or product lines for strategic reasons, including adding new products, new customers and increasing penetration with existing customers, adding new manufacturing capabilities or expanding into new geographic markets.Our ability to successfully grow through additional acquisitions depends upon our ability to identify, negotiate, complete and integrate suitable acquisitions and to obtain any necessary financing.If we were to complete additional acquisitions, we may also experience: • difficulties integrating any acquired products into our existing business; • delays in realizing the benefits of the acquired products; or • diversion of our management’s time and attention to ongoing business. If our facilities were to experience catastrophic loss, our operations would be seriously harmed. Our facilities could be subject to catastrophic loss such as fire, flood, tornados or earthquake. A substantial portion of our R&D and manufacturing activities, our corporate headquarters and other critical business operations are located in O’Fallon, Missouri near a major fault line which could result in an earthquake. We maintain property and business interruption coverages at levels we have determined are reasonable.Any such loss at any of our facilities could disrupt our operations, delay production, shipments and revenue and result in large expense to repair and replace our facilities. Risks related to Our Financial Condition We are subject to credit risk from our accounts receivable related to our product sales, which include sales within European countries that are currently experiencing economic turmoil. The majority of our accounts receivable arise from product sales in the U.S. Our accounts receivable in the U.S. are primarily due from marketing partners, public and private hospitals and ambulatory surgery centers.However, we also have receivable balances from customers within the European Union, Canada, Japan, Russia and Brazil.Our accounts receivable outside the U.S. are due from independent distributors and, to a lesser extent, public and private hospitals.Our historic write-offs of accounts receivable have not been significant. We monitor the financial performance and creditworthiness of our customers so that we can properly assess and respond to changes in their credit profile.Our independent distributors operate in Spain, Italy and Greece, where economic conditions continue to present challenges to our independent distributors’ businesses, and thus, could place at risk the amount due to us from them. Our cash maintained with a bank may not be fully insured. We maintain significant amounts of cash and cash equivalents at a financial institution that is in excess of federally insured limits.Given the current instability of financial institutions, we cannot be assured that we will not experience losses on these deposits. 22 Table of Contents Risks related to the Regulation of our Industry The recent U.S. healthcare reform legislation and other healthcare regulatory changes could adversely affect our revenue and financial condition. The Patient Protection and Affordable Care Act and Health Care and Education Affordability Reconciliation Act were enacted into law in March 2010.Among other initiatives, this legislation imposes a 2.3 percent excise tax on domestic sales of class I, II and III medical devices beginning in January 2013.Substantially all of our products are class I and II medical devices.Approximately 73 percent of fiscal 2012 sales were derived in the U.S.; the inability to offset this tax could have a material impact on results of operations. The law also focuses on a number of Medicare provisions aimed at improving quality and decreasing costs, though we are not certain of the impact that these provisions will have on patient access to new technologies and medical procedures.We cannot predict if any additional regulations will be implemented at the federal or state level, or the effect of any future legislation or regulation in the U.S. or internationally.However, any changes that lower reimbursement for our products or reduce medical procedures volumes could adversely affect our business and results of operations. Our industry is experiencing greater scrutiny and regulation by governmental authorities, which may lead to greater governmental regulation in the future. Medical device companies are subject to rigorous regulation, including by the FDA and numerous other federal, state and foreign governmental authorities.These authorities and members of the United States Congress have been increasing their scrutiny of our industry.In addition, certain states have recently passed or are considering legislation restricting our interactions with health care providers and requiring disclosure of payments to them.Also, while recent case law has clarified that the FDA’s authority over medical devices preempts state tort laws, legislation has been introduced at the federal level to allow state intervention.We anticipate that the government will continue to closely scrutinize our industry, and additional regulations by governmental authorities may increase compliance costs, exposure to litigation and other adverse effects to our operations. Delays in the receipt or failure to receive regulatory clearances or approvals, the loss of previously received clearances or approvals, or failure to comply with existing or future regulatory requirements could have a material adverse effect on our business, financial condition, results of operations and future growth prospects. Our R&D activities and the manufacturing, labeling, distribution and marketing of our existing and future products are subject to regulation by governmental agencies in the United States and in other countries.The FDA and comparable agencies in other countries impose mandatory procedures and standards for the conduct of clinical trials and the production and marketing of products for diagnostic and human therapeutic use. Products under development are subject to FDA approval or clearance prior to commercial use.The process of obtaining necessary FDA approvals or clearances is not only costly but can potentially take years and the outcome may be uncertain.Our inability to obtain required regulatory approval or clearance in a timely manner could harm our business.Further, approval or clearance may place substantial restrictions on the indications for which the product may be marketed or to whom it may be marketed.Additional studies may be required to gain approval or clearance for the use of a product for clinical indications other than those for which the product was initially approved or cleared or for significant changes to the product. Furthermore, an additional risk relates to the regulatory classification of new products or proposed new uses for existing products.With each application, we are required to make a judgment about the appropriate form and content of the application.If the FDA disagrees with our judgment in any particular case and, for example, requires us to file a PMA rather than allowing us to market for approved uses while we seek broader approvals or requires extensive additional clinical data, the time and expense required to obtain the approval might be significantly increased or approval might not be granted.Approved and cleared products are subject to continuing FDA requirements relating to quality control and quality assurance, maintenance of records, reporting of adverse events and product recalls, documentation and labeling and promotion of medical devices. 23 Table of Contents There can be no assurance that we will be able to obtain necessary clearances or approvals to market any new products, or existing products for new intended uses, on a timely basis, if at all. We may be subject to penalties and may be precluded from marketing our products if we fail to comply with extensive governmental regulations. The FDA and non-U.S. regulatory authorities require that our products be manufactured according to rigorous standards.These regulatory requirements may significantly increase our production costs and may even prevent us from making our products in amounts sufficient to meet market demand.If we change our approved manufacturing process, the FDA may need to review the process before it may be used.Failure to comply with applicable regulatory requirements discussed throughout this Annual Report on Form 10-K could subject us to enforcement actions, including: • warning letters; • fines, injunctions and civil penalties against us; • recall or seizure of our products; • operating restrictions, partial suspension or total shutdown of our production; • refusing our requests for premarket clearance or approval of new products; • withdrawing product approvals already granted; and • criminal prosecution. Federal, state and non-U.S. regulations, regarding the manufacture and sale of medical devices are subject to future changes.The complexity, timeframes and costs associated with obtaining marketing clearances are unknown.Although we cannot predict the impact, if any, these changes might have on our business, the impact could be material. Our intellectual property rights may not provide meaningful commercial protection for our products, which could adversely affect our ability to compete in the market. Our ability to compete effectively depends, in part, on our ability to maintain the proprietary nature of our technologies and manufacturing processes, which includes the ability to obtain, protect and enforce patents on our technology and to protect our trade secrets.We own patents that cover significant aspects of our products.Certain patents of ours have expired and others will expire in the future.In addition, challenges may be made to our patents and, as a result, our patents could be narrowed, invalidated or rendered unenforceable.Competitors may develop products similar to ours that our patents do not cover.In addition, our current and future patent applications may not result in the issuance of patents in the United States or non-U.S. countries.Further, there is a substantial backlog of patent applications in the U.S. Patent and Trademark Office (“PTO”), and the approval or rejection of patent applications may take several years.We may become subject to patent infringement claims or litigation or interference proceedings declared by the U.S. PTO to determine the priority of invention. Our competitive position depends, in part, upon unpatented trade secrets, which can be difficult to protect. Others may independently develop substantially equivalent proprietary information and techniques or gain access to our trade secrets.In an effort to protect our trade secrets, we require consultants, advisors and most of our employees to execute confidentiality agreements and certain of them to sign invention assignment agreements upon commencement of employment or a consulting relationship with us.These agreements typically provide that, except in specified circumstances, all confidential information developed or made known to the individual during the course of his or her relationship with us must be kept confidential.They typically contain provisions requiring these individuals to assign to us, without additional consideration, any inventions conceived or reduced to practice by them while employed or retained by us, subject to customary exceptions.Some jurisdictions limit the enforceability and scope of these agreements and these agreements may not provide meaningful protection for our trade secrets or other proprietary information in the event of the unauthorized use or disclosure of confidential information. 24 Table of Contents The intellectual property rights of others may adversely affect our ability to introduce new products or continue to sell existing products. The medical device industry is characterized by frequent litigation regarding patent and other intellectual property rights.Companies in the medical device industry have employed intellectual property litigation to gain a competitive advantage.Numerous patents are held by others, including academic institutions and our competitors.Until recently, patent applications were maintained in secrecy in the United States until after the time the patent had been issued.Patent applications filed in the United States after November 2000 generally will be published 18 months after the filing date.However, since patent applications continue to be maintained in secrecy for at least some period of time, we cannot assure you that our technology does not infringe any patents, patent applications held by third parties or prior patents.We have, from time to time, been notified of, or have otherwise been made aware of, claims that we are infringing upon patents or other proprietary intellectual property owned by others.If it appears necessary or desirable, we may seek licenses under such patents or proprietary intellectual property.Although patent holders may offer such licenses, licenses under such patents or intellectual property may not be offered or the terms of any offered licenses may not be reasonable. Any infringement claims, with or without merit, and regardless of whether we are successful on the merits, could be time-consuming, result in costly litigation and diversion of technical and management personnel, cause shipment delays or require us to develop non-infringing technology or enter into royalty or licensing agreements.An adverse determination could prevent us from manufacturing or selling our products, which could have a material adverse effect on our business, results of operations and financial condition. Risks related to Ownership of Our Common Stock The market price of our stock may be highly volatile. Our stock price has fluctuated widely.It ranged from $3.30 to $7.55 per share during the year ended July 31, 2012.Our stock price could continue to experience significant fluctuations in response to certain factors such as: • our ability to successfully commercialize our products; • the execution of new agreements and material changes in our relationships with companies with whom we contract; • quarterly fluctuations in results of operations; • announcements regarding technological innovations or new commercial products by us or our competitors or the results of regulatory filings; • market reaction to trends in sales, marketing and R&D and reaction to acquisitions; • sales of common stock by existing shareholders; • changes in key personnel; • economic and political conditions, including worldwide geopolitical events; and • fluctuations in the United States financial markets. 25 Table of Contents Synergetics USA has anti-takeover defenses that could delay or prevent an acquisition and could adversely affect the price of its common stock. Provisions of our certificate of incorporation, bylaws and Delaware law may have the effect of deterring hostile takeovers or delaying or preventing changes in the control of the Company, including transactions in which our shareholders might otherwise receive a premium for their shares over then current market prices.In addition, these provisions may limit the ability of our shareholders to approve transactions that they may deem to be in their best interest.Also, our Board of Directors is divided into three classes, as nearly equal in size as practicable, with three-year staggered terms.This provision may deter a potential acquirer from engaging in a transaction with us because it will be unable to gain control of our Board of Directors until at least two annual meetings have been held in which directors are elected by our shareholders. Item 1B. Unresolved Staff Comments None. Item 2.
